DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

Allowable Subject Matter
Claims 1-5, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, and 17: Usami taught the previously claimed semiconductor devices (claims 1 and 8) and method (claim 14) as claimed (see final rejection dated 11/30/2020), but is silent with respect to the previously claimed devices or method in combination with wherein the nitrogen-infused dielectric layer (second dielectric layer in claims 8 and 14) is directly contacting the first dielectric layer and a top surface of the gate structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanishi USPGPUB No. 20050127446 teaches performing a nitridation process to the top of a gate structure, Oda US Patent No. 5994749 teaches forming a silicon nitride layer over the top of a gate structure, Kadosh US Patent No. 6218251 teaches forming a nitrogen rich layer over the top of a gate structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SS/Examiner, Art Unit 2829     

/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826